Citation Nr: 0808171	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-11 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than January 26, 
2005 for the grant of service connection and assigned 20 
percent rating for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that granted service connection and 
assigned a 20 percent disability rating for diabetes 
mellitus, type II, associated with herbicide exposure, 
effective January 26, 2005, the date of receipt at the RO of 
an informal claim for VA disability compensation.

The Board finds that the August 2005 VA examination report 
reasonably raises a claim of service connection for erectile 
dysfunction as secondary to service connected diabetes 
mellitus.  This issue, which has not been developed and 
adjudicated by the RO, is referred to the RO for appropriate 
action.


FINDINGS OF FACT

An informal claim of entitlement to service connection for 
diabetes mellitus, type II, claimed as secondary to agent 
orange exposure, was received at the RO on January 26, 2005, 
more than one year after the effective date of the 
liberalizing law (May 8, 2001), and there were no 
communications to VA prior to that date that can be construed 
as a formal or informal claim. 


CONCLUSION OF LAW

The criteria for an effective date prior to January 26, 2005, 
for the grant of service connection and assignment of a 20 
percent disability rating for diabetes mellitus type II, have 
not been met.  38 U.S.C.A. §§ 5107, 5110(b)(2), 5111(g) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are  
currently pending before VA.  See Bernklau v. Principi, 291  
F.3d 795, 806 (Fed. Cir. 2002).   

The United States Court of Appeals for Veterans Claims 
(Court), however, has held that VA's duties to notify and 
assist contained in the VCAA are not applicable to cases, 
such as this one, involving an earlier effective date claim 
in which the law, rather than the evidence, is dispositive.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 
281  F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet.  
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  

Notwithstanding, the Board points out that the veteran was 
provided with a VCAA notice letter in March 2005 in which the 
RO offered to assist the veteran with obtaining medical 
evidence pertaining to his diabetes mellitus (DM).  
Additionally, in the April 2006 statement of the case (SOC), 
the RO informed the veteran about the applicable VA effective 
date regulations.  The RO also clearly advised the veteran 
that pursuant to liberalizing legislation applicable to his 
case, the RO needed to receive medical evidence showing 
treatment for his DM on or before May 8, 2001, in order for 
the RO to reconsider the effective date currently assigned.  
On this point, the RO specifically noted that the earliest 
record of treatment for DM associated with the claims file 
was dated in August 6, 2001.  However, when the veteran 
submitted his substantive appeal later in the month of April 
2006, he only reiterated his earlier contentions, without 
providing the necessary medical evidence to substantiate an 
earlier effective date or requesting assistance from the RO.  
In fact, in August 2006, the RO received a signed VCAA notice 
response form from the veteran with a box checked indicating 
he had no other information or evidence to substantiate his 
claim.  Yet, the RO issued the veteran another notice letter 
in May 2007 that was compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and specifically requested 
the veteran to: (a) complete and return a VA form 21-4142 for 
a "Dr. Walt" in Arkansas, who the veteran identified in his 
February 2005 formal application for VA benefits (VA form 21-
526) as treating him for DM beginning in November 1999; (b) 
tell the RO if (when and where) he received treatment for DM 
at VA medical centers (VAMCs) prior to his 2004 treatment at 
the VAMC Richmond; and (c) complete and return enclosed VA 
forms 21-4142, for each health care provider so the RO could 
obtain treatment information or he could obtain and send the 
information himself.   

The Board notes that the RO sent all correspondences to the 
veteran's address of record and none of the letters were 
returned by the post office as undeliverable; however, the 
veteran has in no way responded to any of these notice 
letters.  The Board finds that the veteran and his 
representative have had an opportunity to review the evidence 
and to comment on that evidence, and have been afforded 
appropriate due process as set forth in VA regulations.  The 
veteran and his representative have been provided with 
numerous opportunities to submit evidence and argument in 
support of this claim and to respond to VA notices.  It is 
well-established that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Insofar as the veteran has not followed up with the 
RO's efforts to obtain and associate medical evidence of his 
DM on or before May 8, 2001 with the claims file, the Board 
is of the opinion that no further assistance in this regard 
is required on the part of the VA.  The claim for an earlier 
effective date must be evaluated solely on the evidence 
currently of record.

II.  Laws and Regulations

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim for service connection, is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it shall be the date of receipt of 
the claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(l) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400(b)(2) (2007).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

For claims awarded or increased pursuant to a liberalizing 
law, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2005); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F3d 1577, 
1581 (Fed. Cir. 1997).

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States district 
court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 
(2006) (Nehmer).  See also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include type II diabetes.  See 38 C.F.R. § 3.816(b).

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is 
entitled to disability compensation for a covered herbicide 
disease, the effective date of the award will be as follows:

1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. 
§ 3.816(c) (2007).

III. Analysis

In an August 2005 rating decision, the RO granted service 
connection and assigned a 20 percent disability rating for 
DM, type II, associated with herbicide exposure, effective 
January 26, 2005, the date the RO received the veteran's 
informal claim for VA disability compensation benefits.  The 
veteran asserts that he is entitled to an earlier effective 
date for the initial assigned 20 percent rating for DM.  
According to statements received by the RO in December 2005 
and April 2006, the veteran requested an effective date in 
November 1999, which is when he contends he was first 
diagnosed with DM.

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of the 
record indicates that VA has never denied a claim of service 
connection for diabetes mellitus from the veteran, including 
between September 25, 1985 and May 3, 1989. Thus, an earlier 
effective date is not warranted under 38 C.F.R. § 
3.816(c)(1).

Likewise, the veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, supra.  Thus, an earlier 
effective date is not warranted under 38 C.F.R. 
§ 3.816(c)(2).

Finally, the veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in September 1971.  Thus, 38 C.F.R. § 
3.816(c)(3) is inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.114, which pertains to effective dates based on 
liberalizing legislation, stipulates that if a claim for 
benefits is filed or reviewed by VA more than one year after 
the issuance of the liberalizing law, the evidence of record 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.

Here, the effective date of the regulation which added DM, 
type II, as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  The veteran, however, 
has not provided medical evidence of identifiable 
manifestations or a diagnosis with DM on or before May 8, 
2001, despite several requests from the RO, as noted above.  
The earliest medical evidence of record showing that he was 
treated and diagnosed with DM was not until August 2001.  
Thus, the evidence does not show that the veteran met all 
eligibility criteria for service connection for diabetes as 
of May 8, 2001, the effective date of the liberalizing law. 

Therefore, turning to 38 C.F.R. § 3.400, that regulation 
provides that where the claim is received more than one year 
following service separation, as here, the effective date of 
an award is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.

As noted, the veteran's informal claim for service connection 
for DM was received by the RO on January 26, 2005.   In 
determining whether an earlier effective date is warranted, 
the Board must consider whether the veteran filed an informal 
claim for service connection for DM prior to the assigned 
effective date of January 26, 2005. In this regard, review of 
the claims folder fails to reveal that there was a pending 
claim of service connection for diabetes mellitus prior to 
that date.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].

Although the evidence shows that the veteran was diagnosed 
with diabetes mellitus prior to January 2005, the Court of 
Appeals for Veterans Claims has held that "the effective date 
of an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA." 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The date that 
the condition began is not dispositive.  Therefore, contrary 
to the veteran's contentions, an effective date based on the 
date of diagnosis is not warranted.

In sum, based on the evidence currently of record, there is 
no legal basis for an effective date prior to January 26, 
2005 for the grant of service connection for DM, and the 
claim must be denied.  The reasonable doubt doctrine is not 
for application, as the preponderance of the evidence is 
against the veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006).


ORDER

Entitlement to an effective date earlier than January 26, 
2005, for the grant of service connection and assigned 20 
percent rating for diabetes mellitus, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


